Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-20-2003

Nichols v. Verizon Comm Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3521




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Nichols v. Verizon Comm Inc" (2003). 2003 Decisions. Paper 197.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/197


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

      THE UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                      ___________

                      No. 02-3521
                      ___________


                JACQUELINE NICHOLS,

                                  Appellant

                             v.


  VERIZON COMMUNICATIONS INC.; METLIFE, INC;
   THE BELL ATLANTIC EMPLOYEE BENEFIT PLAN;
 THE BELL ATLANTIC LONG TERM DISABILITY PLAN;
    THE BELL ATLANTIC PLAN ADMINISTRATOR

                      ___________


ON APPEAL FROM THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF NEW JERSEY

                 (D.C. Civil No. 01-cv-00497)
     District Judge: The Honorable Jerome B. Simandle

                      ___________

        Submitted Under Third Circuit LAR 34.1(a)
                   September 3, 2003


BEFORE: SLOVITER, NYGAARD, and ROTH, Circuit Judges.
                                   (Filed: October 20, 2003)

                                         ___________

                                 OPINION OF THE COURT
                                      ___________


NYGAARD, Circuit Judge.

                Appellant Jacqueline Nichols brought this action against Appellees

Metropolitan Life Insurance Co.1 (“Metlife”) and Verizon Communications, Inc., The

Bell Atlantic Employee Benefit Plan, The Bell Atlantic Long Term Disability Plan, and

the Bell Atlantic Plan Administrator (collectively “the Verizon defendants”). Nichols

filed the suit in an attempt to recover benefits from Verizon’s long-term disability plan

(“the Plan”) under the Employee Retirement Income Security Act of 1974 (“ERISA”).

Nichols now challenges the District Court’s grant of summary judgment on behalf of

Appellees, as well as the District Court’s refusal to hold that Metlife was a proper

defendant in her claim. We will affirm.

I. FACTS

                The facts contained in the administrative record of this case are extensive

and detailed. Because they are well known to the parties, we will review them only

briefly.




1.         This party is incorrectly captioned as M etlife, Inc.

                                               2
              Nichols worked for Bell Atlantic, later Verizon, for approximately 10 years

as a frame attendant, before she became ill and began to receive short-term disability

benefits. Following the termination of her short-term benefits, she filed an application on

May 13, 1998 for long-term benefits under the Plan. She claimed that she suffered from a

variety of ailments, including depression, anxiety, Chronic Fatigue Syndrome (“CFS”),

severe allergies, asthma, neck and back pain, muscle weakness, and sensitivity to light

and sound. See J.A. at 63. The diagnosis of CFS received support from her treating

physician, who further noted that Nichols was “unable to do any jobs that require either

physical labor or mental activities. Id. at 86.

              Following the submission of extensive medical information by Nichols, a

medical examination by a doctor selected by Metlife, and a vocational review of her skills

and limitations, Metlife denied Nichols’ request for benefits in a letter dated November

17, 1998, finding that she did not meet the definition of total disability under the Plan.

The Plan stipulates that in order to qualify for long-term disability benefits, applicants

must be “unable to engage in any occupation or employment for which [they] are

qualified (or may reasonably become qualified based on [their] education, training or

experience).” Id. at 284.

              Nichols filed an appeal to the claim determination, according to the rules of

the Plan, and submitted additional medical records. Metlife submitted her medical records

for review by a nurse consultant and two doctors, one whom was a consultant at the



                                                  3
Network M edical Review Company. Metlife then affirmed the initial denial of benefits,

finding that “the medical information does not support a severe condition that would

preclude employment.” Id. at 276-77.

              Nichols appealed this decision to the District Court, and the parties filed

cross-motions for summary judgment. By an order dated August 16, 2002, the District

Court granted Appellees’ request for summary judgment. Since this ruling resulted in the

dismissal of the entire case, the Court declined to make a finding on Metlife’s separate

assertion that it was not a proper defendant. This Court has jurisdiction to review the

grant of summary judgment under 28 U.S.C. § 1291.

II. DISCUSSION

              A. Summary Judgment

              This Court exercises plenary review of the District Court’s grant of

summary judgment. See Blair v. Scott Specialty Gases, 283 F.3d 595, 602-03 (3d Cir.

2002). As did the District Court, we examine the facts in the light most favorable to

Appellant and affirm the grant of summary judgment if there is no genuine issue of

material fact and Appellees are entitled to judgment as a matter of law. Fed. R. Civ. P.

56(c).

              The District Court properly found that the denial of benefits in this case

should be reviewed under the arbitrary and capricious standard. This standard is

appropriate when, as in this case, the ERISA benefit plan gives the Plan’s administrator



                                             4
discretion to determine eligibility for benefits and authority to construe the terms of the

plan. See Mitchell v. Eastman Kodak Co., 113 F.3d 433, 437-39 (3d Cir. 1997). Under

this highly deferential standard, the decision of the Plan’s administrator may be

overturned only if it is “without reason, unsupported by substantial evidence or erroneous

as a matter of law.” Abnathya v. Hoffmann-La Roche, Inc., 2 F.3d 40, 45 (3d Cir. 1993)

(internal quotations and citations omitted). “A decision is supported by substantial

evidence if there is sufficient evidence for a reasonable person to agree with the

decision.” Courson v. Bert Bell NFL Player Ret. Plan, 214 F.3d 136, 142 (3d Cir. 2000)

(internal quotations and citation omitted). A reviewing court may not substitute its own

judgment for that of the Plan administrator. See M itchell, 113 F.3d at 439.

          The arbitrary and capricious standard of review controls the outcome of this case.

The voluminous medical evidence, including conflicting opinions by numerous doctors, is

fairly subject to a finding on either side. Under the Supreme Court’s recent decision in

Black & Decker Disability Plan v. Nord, 123 S.Ct. 1965, 1972 (2003), administrators of

ERISA plans are not obligated to accord special deference to the opinion of a claimant’s

treating physician. Metlife is therefore justified in placing reliance on the opinions of its

own consulting doctors and need not provide a special explanation of its decision to do

so. Id.

          Nichols asserts that Metlife’s denial of benefits was improper largely because she

contends it was based on only a couple of factors: the lack of objective medical evidence



                                               5
confirming her diagnosis, and unsupported claims that her fatigue may be the result of

either mental illness or the use of alcohol and illicit drugs. Nichols is correct in claiming

that if the denial of her claim had been based solely upon the lack of objective medical

evidence of etiology, which a claimant with CFS would typically be unable to provide, it

would run afoul of this Court’s ruling in Mitchell, 113 F.3d at 442-43 (holding that under

the facts of that case, it was arbitrary and capricious for a plan to require objective

evidence of the etiology of CFS, when it is widely recognized that there is no conclusive

laboratory test for CFS). But that is simply not the case here.

       The record reveals that the denial of Nichols’ claim was based on any number of

factors, including the lack of objective tests demonstrating the existence of her symptoms,

something a claimant with CFS might reasonably be asked to provide. Although Metlife

does mention the possibility of an underlying diagnosis of depression, and refer to the

theoretical influence of drug and alcohol use (an assertion that was apparently

unsubstantiated), these suppositions were not central to the opinions of its doctors, or to

its decision to deny benefits.2

              Even if this Court were inclined to disagree with Metlife’s determination

based on a de novo review of the administrative record, we may not substitute our


2.       At least as significant to the opinions of Drs. Byron Mui and Robert Petrie was
the observation that contrary to physicians’ advice, Nichols had continued for 25 years
to sm oke a pack of cigarettes a day, despite the fact that she had been diagnosed with
allergies and various respiratory problem s. See J.A. at 91-92 and 272-73. Dr. Mui
theorized that this habit m ay be the cause of some of Nichols’ symptoms. Id. at 92.
Nichols does not address this finding in her brief.

                                               6
judgment for that of the Plan administrator. See M itchell, 113 F.3d at 439. In this case

there was clearly adequate evidence that might cause a reasonable person to agree with

the denial of benefits. See Courson, 214 F.3d at 142. The District Court’s grant of

summary judgment is therefore appropriate.

       B. Metlife as a Defendant

       Nichols challenges the District Court’s failure to decide whether Metlife is an

appropriate defendant in her ERISA claim. Since we will affirm the dismissal of her

complaint in its entirety, we join the District Court in declining to address this issue.

III. CONCLUSION

       For the reasons set forth above, the District Court’s grant of summary judgment on

behalf of Appellees will be affirmed.


_________________________


TO THE CLERK:

       Please file the foregoing opinion.




                               /s/ Richard L. Nygaard
                             Circuit Judge




                                                   7